Exhibit 10.3

 

TIME SHARING AGREEMENT

 

THIS TIME SHARING AGREEMENT (this “Agreement”) is entered into this 2nd day of
September, 2015, by and between THE TRAVELERS INDEMNITY COMPANY, a Connecticut
corporation with a place of business at One Tower Square, Hartford, Connecticut
06183 (“TIC”), and ALAN D. SCHNITZER, with a business address at 485 Lexington
Avenue, New York, New York 10017 (“Lessee”).

 

WITNESSETH:

 

WHEREAS, TIC operates aircraft from time to time (individually and collectively,
the “Aircraft”) under Part 91 of the Federal Aviation Regulations (“FAR’s”)
incidental to its primary business; and

 

WHEREAS, TIC engages a fully-qualified and credentialed flight crew to operate
the Aircraft; and

 

WHEREAS, TIC has agreed to lease the Aircraft to Lessee on a non-exclusive “time
sharing” basis as defined in Section 91.501(c)(1) of the FAR’s for Personal Use
(as defined below), upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TIC and Lessee, each
intending to be legally bound, hereby agree as follows:

 

1.                                      Lease of Aircraft.

 

(a)         TIC agrees to lease the Aircraft to Lessee pursuant to the
provisions of Section 91.501(b)(6), Section 91.501(c)(1) and
Section 91.501(d) of the FAR’s and this Agreement for all Personal Use during
the Term (as defined in Section 2) of this Agreement, and to provide a
fully-qualified and credentialed flight crew for all flights to be conducted
hereunder.  The parties acknowledge and agree that this Agreement did not result
in any way from any direct or indirect advertising, holding out or soliciting on
the part of TIC or any person purportedly acting on behalf of TIC.

 

(b)         To the extent that any of the Aircraft is an aircraft to which FAR
91.501 is inapplicable, TIC shall satisfy the Small Aircraft Exemption (the
“Small Aircraft Exemption”) available to members of the National Business
Aviation Association (Federal Aviation Administration (“FAA”) Exemption 7897, as
renewed, superseded or modified from time to time).

 

(c)          If TIC ceases to operate an Aircraft as a result of the sale or
other disposition of the Aircraft or otherwise, this Agreement shall be deemed
terminated as to such Aircraft but shall remain in full force and effect with
respect to each of the other Aircraft.  No such termination shall affect any of
the rights or obligations of the parties accrued or incurred hereunder prior to
such termination.

 

1

--------------------------------------------------------------------------------


 

If in the future TIC operates any additional aircraft, the term “Aircraft” under
this Agreement shall be deemed to be modified to include such Aircraft, and
thereafter this Agreement shall remain in full force and effect with respect to
such Aircraft and each of the other Aircraft.

 

(d)         For purposes of this Agreement, “Personal Use” means any use of the
Aircraft hereunder, whether domestic or international, other than for the
business purposes of TIC, its subsidiaries or affiliates.  For the avoidance of
doubt, “Personal Use” shall (a) include (i) all flight segments operated
hereunder with passengers aboard and all flight segments operated hereunder
without passengers aboard (“empty leg” flights)  in order to position the
Aircraft to the point of initial departure and/or to re-position the Aircraft
from the destination to the Aircraft’s home base and (ii) use of the Aircraft
for the transportation of guests of Lessee, and (b) exclude travel which would
for Federal income tax purposes be deemed commuting by Lessee.

 

2.                                      Term.  The term of this Agreement (the
“Term”) shall commence on the date first set forth above and, unless terminated
in accordance with the provisions hereof, shall continue for an initial term of
one year and thereafter shall automatically renew for successive one-year
terms.  Notwithstanding anything herein to the contrary, this Agreement shall
terminate upon the date of Lessee’s termination of employment as Chief Executive
Officer of The Travelers Companies, Inc.  No termination of this Agreement shall
affect any of the rights or obligations of the parties accrued or incurred
hereunder prior to such termination.

 

3.                                      Payment for Use of Aircraft.

 

(a)         As payment for Personal Use of the Aircraft pursuant to this
Agreement, Lessee shall pay TIC the maximum amount legally payable for each such
Personal Use under FAR Section 91.501(d), as in effect from time to time.  As of
the date of this Agreement, the maximum amount legally payable for Personal Use
conducted under this Agreement consists of the following actual expenses of such
flight:

 

(1)         fuel, oil, lubricants and other additives;

 

(2)         travel expenses of crew, including food, lodging and ground
transportation;

 

(3)         hangar and tie-down costs away from the Aircraft’s base of
operation;

 

(4)         insurance obtained for the specific flight;

 

(5)         landing fees, airport taxes and similar assessments;

 

(6)         customs, foreign permit and similar fees directly related to the
flight;

 

(7)         in-flight food and beverages;

 

(8)         passenger ground transportation;

 

2

--------------------------------------------------------------------------------


 

(9)         flight planning and weather contract services; and

 

(10)                an additional charge equal to 100% of the expenses listed in
Section 3(a)(1).

 

Notwithstanding the foregoing or anything in this Agreement to the contrary,
Lessee shall not be required to pay TIC, for any Personal Use, any amounts in
excess of the aggregate incremental costs to TIC, its subsidiaries or
affiliates, incurred in connection with such Personal Use as such aggregate
incremental costs are determined for purposes of Item 402 of Regulation S-K
under the Securities Exchange Act of 1934, as amended.

 

(b)     Notwithstanding anything in this Agreement to the contrary, to the
extent that Lessee and TIC agree that it is appropriate for Lessee to reimburse
TIC for all or a portion of the use of the Aircraft which would otherwise be
considered a use of the Aircraft for a “business purpose,” such use will be
governed by, and such reimbursement of all or a portion of the use of the
Aircraft shall be made pursuant to, this Agreement as if such use were “Personal
Use.”

 

4.                                      Operational Control of Aircraft.  TIC
and Lessee intend and agree that on all flights conducted under this Agreement,
TIC shall have complete and exclusive operational control over the Aircraft, its
flight crews and maintenance, and complete and exclusive possession, command and
control of the Aircraft.  TIC shall have complete and exclusive responsibility
for scheduling, dispatching and flight-following of the Aircraft on all flights
conducted under this Agreement, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating such flights. 
Nothing in this Agreement is intended or shall be construed so as to convey to
Lessee any operational control over, or possession, command and control of, the
Aircraft, all of which are expressly retained by TIC.

 

5.                                      Scheduling.

 

(a)         Lessee will provide the designated authorized representative(s) of
TIC with requests for flight time and proposed flight schedules as far in
advance of any given flight under this Agreement as possible in accordance with
policies established from time to time by TIC.  Requests for flight time shall
be in such form (whether oral or written) mutually convenient to, and agreed
upon by, the parties.  In addition to proposed schedules and flight times,
Lessee shall upon request provide TIC with the following information for each
proposed flight prior to scheduled departure: (i) departure point;
(ii) destination; (iii) date and time of flight; (iv) the number and names of
anticipated passengers; (v) the nature and extent of luggage to be carried;
(vi) the date and time of a return flight, if any; and (vii) any other pertinent
information concerning the proposed flight that TIC or the flight crew may
request.

 

(b)         Subject to Aircraft and crew availability, TIC shall use its good
faith efforts, consistent with TIC’s approved policies, in order to accommodate
the needs of Lessee, to

 

3

--------------------------------------------------------------------------------


 

avoid conflicts in scheduling, and to enable Lessee to enjoy the benefits of
this Agreement.

 

(c)          Although every good faith effort shall be made to avoid its
occurrence, any flight scheduled under this Agreement is subject to cancellation
by either party without incurring liability to the other party.  In the event
that cancellation is necessary, the canceling party shall provide the maximum
notice practicable.

 

(d)         TIC shall not be liable to Lessee or any other person for loss,
injury or damage occasioned by the delay or failure to furnish the Aircraft and
flight crew pursuant to this Agreement for any reason.

 

6.                                      Billing.  TIC shall pay or cause to be
paid all expenses relating to the operation of the Aircraft under this
Agreement.  As soon as possible after the end of each calendar quarter during
the Term, TIC shall provide to Lessee an invoice showing all Personal Use of the
Aircraft under this Agreement during that quarter and a complete accounting
detailing all amounts payable by Lessee pursuant to Section 3 for that quarter,
including such detail supporting all expenses paid or incurred by TIC for which
reimbursement is sought as Lessee may reasonably request.  Promptly after
execution of this Agreement, Lessee agrees to maintain with TIC an appropriate
agreed-upon advance deposit, to be applied by TIC against any amounts owed by
Lessee under Section 3 and any Federal excise taxes due on such amounts, and to
replenish such deposit (within thirty (30) days of notice from TIC that funds on
deposit are insufficient) in mutually-agreed amounts (with any balance to be
returned to Lessee upon termination of this Agreement).

 

7.                                      Maintenance of Aircraft.  TIC shall be
solely responsible for securing maintenance, preventive maintenance and
inspections of the Aircraft (utilizing an inspection program listed in FAR
Section 91.409(f)), and shall take such requirements into account in scheduling
the Aircraft hereunder.  TIC shall not delay or postpone any maintenance,
preventive maintenance or inspections of the Aircraft unless such maintenance or
inspection can be deferred in compliance with applicable laws, regulations and
TIC’s maintenance program, and will not, in the discretion of TIC and the
pilot-in-command, adversely affect safety.  TIC shall not be liable to Lessee or
any other person for loss, injury or damage occasioned by the delay or failure
to furnish the Aircraft and flight crew pursuant to this Agreement for any
reason, whether or not maintenance-related.

 

8.                                      Flight Crew.

 

(a)         TIC shall employ or engage and pay all salaries, benefits and and/or
compensation for a fully-qualified and credentialed flight crew with appropriate
credentials to conduct each flight undertaken under this Agreement.  All flight
crewmembers shall be included on any insurance policies that TIC is required to
maintain hereunder.

 

(b)         The qualified and credentialed flight crew provided by TIC shall
exercise all of its duties and responsibilities with regard to the safety of
each flight conducted

 

4

--------------------------------------------------------------------------------


 

hereunder in accordance with applicable FAR’s.  Final authority to initiate or
terminate each flight, and otherwise to decide all matters relating to the
safety of any given flight or requested flight, shall rest with the
pilot-in-command of that flight.  The flight crew may, in its sole discretion,
terminate any flight, refuse to commence any flight or take any other action
(including, without limitation, determining the route to be flown and the place
of landing) which, in the sole judgment of the pilot-in-command, is necessitated
by considerations of safety.  No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person.

 

9.                                      Insurance.

 

(a)         At all times during the term of this Agreement, TIC shall maintain
at its sole cost and expense (i) comprehensive aircraft liability insurance
against bodily injury and property damage claims, including, without limitation,
contractual liability, premises damage, personal property liability, personal
injury liability, death and property damage liability, public and passenger
legal liability coverage, in an amount not less than $200,000,000 for each
single occurrence, and (ii) hull insurance for the full replacement cost of the
Aircraft.

 

(b)         Any policies of insurance carried in accordance with this Section 9
and any policies taken out in substitution or replacement of any such policies
shall (i) name Lessee as an additional insured; (ii) provide that in respect of
the interests of Lessee in such policies, the insurance shall not be invalidated
by any action or inaction of TIC regardless of any breach or violation of any
warranties, declarations or conditions contained in such policies by or binding
upon TIC; (iii) include a waiver of the insurer’s rights of subrogation against
Lessee and a cross-liability clause which provides that except for the limits of
liability, such insurance shall operate to give Lessee the same protection as if
a separate policy had been issued to him; (iv) include contractual liability
coverage covering TIC’s indemnity obligations hereunder; and (v) permit the use
of the Aircraft by TIC for compensation or hire to the extent necessary to
perform its obligations under this Agreement.  Each such policy shall be primary
insurance, not subject to any co-insurance clause and shall be without right of
contribution from any other insurance.

 

(c)          TIC shall use reasonable commercial efforts to provide such
additional insurance coverage for specific flights under this Agreement, if any,
as Lessee may request in writing.  To the extent that such insurance is not part
of TIC’s then existing coverage, the cost of such additional flight-specific
insurance shall be borne by Lessee as set forth, and subject to the limitations
contained, in Section 3(a).

 

(d)         Each party agrees that it will not do any act or voluntarily suffer
or permit any act to be done whereby any insurance required hereunder shall or
may be suspended, impaired or defeated.

 

(e)          At Lessee’s request, TIC shall deliver certificates of insurance to
Lessee with respect to the insurance required or permitted to be provided by it
hereunder.

 

5

--------------------------------------------------------------------------------


 

10.                               Taxes.  Lessee shall be responsible for
paying, and TIC shall be responsible for collecting from Lessee and paying over
to the appropriate authorities, all applicable Federal excise taxes and all
sales, use and other excise taxes imposed by any governmental authority in
connection with any use of the Aircraft by Lessee hereunder.  Each party shall
indemnify the other party against any and all claims, liabilities, costs and
expenses (including attorney’s fees as and when incurred) arising out of its
breach of this undertaking.

 

11.                               Lessee’s Representations and Warranties. 
Lessee represents and warrants that:

 

(a)         Lessee will use the Aircraft only as contemplated herein and not for
the purposes of providing transportation of passengers or cargo in air commerce
for compensation or hire or for common carriage.

 

(b)         Lessee will refrain from incurring any mechanic’s or other liens in
connection with the Aircraft, and shall not convey, mortgage, assign, lease or
in any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien, and shall ensure that no liens or encumbrances of any kind
whatsoever are created or placed against the Aircraft for claims against Lessee
or by Lessee.

 

(c)          Lessee will abide by and conform to all laws, governmental and
airport orders, rules and regulations as in effect from time to time, imposed
upon the lessee of an aircraft under a time sharing agreement, and all
applicable company policies of TIC.

 

12.                               TIC’s Representations and Warranties.  TIC
represents and warrants that:

 

(a)         It shall conduct or cause to be conducted all operations under this
Agreement in compliance with (i) all applicable requirements of all governmental
authorities having jurisdiction, including, but not limited to, the FAA and the
governmental authorities of each foreign jurisdiction in or over which the
Aircraft may be operated hereunder; (ii) the terms, conditions and limitations
of, and in the geographical areas allowed by, the insurance policies required
hereunder; and (iii) the operating instructions of the Aircraft’s flight manual
and the manufacturers’ operating and maintenance instructions.

 

(b)     Each of the Aircraft will be in airworthy condition and in full
compliance with all applicable rules, including applicable rules of the FAA.

 

(c)          In no event shall TIC suffer or permit the Aircraft to be used or
operated during the Term without any of the insurance required hereunder being
fully in effect or in any geographical area not covered by the policies then in
effect.

 

13.                               Disclaimer of Warranties.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, TIC HAS MADE NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE AIRCRAFT, INCLUDING ANY WITH
RESPECT TO THEIR DESIGN, CONDITION, QUALITY OF MATERIALS AND WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR

 

6

--------------------------------------------------------------------------------


 

ANY PARTICULAR PURPOSE, AIRWORTHINESS OR SAFETY.  IN NO EVENT SHALL TIC BE
LIABLE TO THE LESSEE OR TO ANY OTHER PERSON FOR ANY INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR SPECIAL DAMAGES, HOWEVER ARISING, WHETHER TIC KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR EXPENSE.

 

14.                               Indemnities.

 

(a)         TIC hereby covenants and agrees that it shall be fully liable to,
and shall promptly upon demand defend, indemnify and hold harmless Lessee and
his agents, guests, invitees, licensees and employees from and against any and
all liabilities, claims, demands, suits, causes of action, losses, penalties,
fines, expenses or damages, including legal fees, arising out of or in
connection with (i) the use, operation or maintenance of the Aircraft, (ii) the
performance of or failure to perform any service or obligation which is the
subject matter of this Agreement (other than those of the Lessee), or (iii) any
other breach by TIC of any of the representations, warranties, covenants or
agreements set forth in this Agreement.

 

(b)         Lessee hereby covenants and agrees that he shall be fully liable to,
and shall promptly upon demand defend, indemnify and hold harmless TIC and its
subsidiaries and affiliates and their respective agents and employees from and
against any and all liabilities, claims, demands, suits, causes of action,
losses, penalties, fines, expenses or damages, including legal fees, arising out
of or in connection with any breach by Lessee of any of the representations,
warranties, covenants or agreements set forth in this Agreement.

 

15.                               Limitation on Liability.  Notwithstanding
anything in this Agreement to the contrary, Lessee shall not have any liability
to TIC arising out of this Agreement for any liabilities, claims, demands,
suits, causes of action, losses, penalties, fines, expenses, damages or costs
other than amounts payable by Lessee pursuant to Section 3, Section 9(c),
Section 10 and Section 14(b).  In no event shall Lessee be liable for any
indirect, special, incidental, punitive or consequential damages.

 

16.                               Relationship of Parties.  TIC is strictly an
independent contractor with respect to Lessee hereunder and nothing in this
Agreement is intended, nor shall it be construed so as, to constitute the
parties as partners or joint venturers or principal and agent.  All persons
furnished by TIC for the performance of the operations and activities
contemplated by this Agreement shall at all times and for all purposes be
considered TIC’s employees or agents and TIC shall be solely responsible for
their performance.

 

17.                               Governing Law; Severability.  This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Connecticut, without regard to its choice of law rules.  If any provision of
this Agreement conflicts with any such law of the State of Connecticut, or is
otherwise unenforceable, such provision shall be deemed null and void only the
extent of such conflict or unenforceability, and shall be deemed separate from,
and shall not invalidate, any other provision of this Agreement.

 

7

--------------------------------------------------------------------------------


 

18.                               Amendment.  This Agreement may not be amended,
supplemented, modified or terminated, or any of its terms varied, except by an
agreement in writing signed by each of the parties hereto.

 

19.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall, for all purposes, be deemed an original
and all such counterparts, taken together, shall constitute one and the same
agreement, even though all parties may not have executed the same counterpart. 
Each party may transmit its signature by facsimile, and such faxed signature
shall have the same force and effect as an original signature.

 

20.                               Successors and Assigns.  This Agreement shall
be binding upon the parties hereto, and their respective heirs, executors,
administrators, other legal representatives, successors and assigns, and shall
inure to the benefit of the parties hereto, and, except as otherwise provided
herein, to their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.  Lessee agrees that he shall
not sublease, assign, transfer, pledge or hypothecate this Agreement or any part
hereof (including any assignment or transfer by operation of law) without the
prior written consent of TIC, which may be given or withheld by TIC in its sole
and absolute discretion.

 

21.                               Notices.  All notices or other communications
delivered or given under this Agreement shall be in writing and shall be deemed
to have been duly given and received on the business day on which
hand-delivered, or one business day after the business day on which sent by
nationally-utilized overnight delivery service on a priority basis.  Such
notices shall be addressed to the parties at the addresses set forth above, or
to such other address as may be designated by any party in a writing delivered
to the other in the manner set forth in this Section 21.  Notices sent by postal
service shall not be effective.  For purposes of this Agreement, a “business
day” is any day, other than a Saturday or Sunday, on which commercial banks in
Hartford, Connecticut are authorized or required to open for business.  TIC and
Lessee agree that routine communications may also be made by e-mail or fax.

 

22.                               Truth-in-Leasing Compliance.  To the extent
that FAR 91.23 is applicable, TIC, on behalf of and in cooperation with Lessee,
shall comply with the requirements of FAR 91.23, as amended from time to time.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

23.                               TRUTH IN LEASING STATEMENT UNDER FAR
SECTION 91.23:

 

(A)       TIC HEREBY CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91.409(f)(3)  DURING THE 12-MONTH PERIOD PRECEDING THE
DATE OF EXECUTION OF THIS AGREEMENT, OR SUCH SHORTER PERIOD DURING WHICH THE
AIRCRAFT HAS BEEN OPERATED BY TIC.  EACH OF THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR
PART 91.409(f)(3) FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

 

(B)       TIC, WHOSE ADDRESS IS ONE TOWER SQUARE, HARTFORD, CONNECTICUT 06183,
HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF EACH OF THE
AIRCRAFT FOR ALL OPERATIONS OF SUCH AIRCRAFT UNDER THIS AGREEMENT.

 

(C)       EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(D)                               THE PARTIES UNDERSTAND THAT AN EXPLANATION OF
THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION
REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE.

 

IN WITNESS WHEREOF, TIC and Lessee have executed this Agreement effective as of
the date first above written.

 

 

THE TRAVELERS INDEMNITY COMPANY

 

 

 

 

By:

/s/ Kenneth F. Spence III

 

Name:

Kenneth F. Spence III

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

/s/ Alan D. Schnitzer

 

ALAN D. SCHNITZER

 

9

--------------------------------------------------------------------------------